DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election with traverse of claims 1-14 and 18-20 in the reply filed on July 11, 2022 is acknowledged.  Because the shared technical feature in elected and non-elected groups is not a special technical feature (see the prior art rejections below for reasons why the technical feature does not define a contribution that makes over the prior art), the requirement is still deemed proper and is therefore made FINAL.  Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boden et al. (US20140109490).
Regarding claim 1, Boden discloses a shaped ceramic abrasive particle (paragraph 0076) comprising: at least three faces, of which at least two faces form a common edge on which at least one corner common to the at least three faces is located (paragraph 0076 and Fig. 3); and at least one structure-weakening element (voids, paragraph 0076 and Fig. 3).
Regarding claim 2, Boden discloses wherein the at least one structure-weakening element is formed of an open recess in material of the abrasive particle (paragraph 0076 and Fig. 3).
Regarding claim 3, Boden discloses wherein the at least one structure-weakening element is located eccentrically to a center of gravity of the abrasive particle (Fig. 3).
Regarding claim 4, Boden discloses wherein the at least one structure-weakening element is configured as the open recess in the material and is located on one of the at least three faces (voids on exposed surface, Fig. 3).
Regarding claim 5, Boden discloses wherein the at least one structure-weakening element is configured as the closed recess in the material and is at a distance which is in a range from 1% to 50% of an average diameter of the abrasive particle from one of (i) one of the at least three faces, (ii) the at least one edge, and (iii) the at least one corner of the abrasive particle (voids imbedded inside the abrasive particle, Fig. 3).
Regarding claim 6, Boden discloses wherein the at least one structure-weakening element includes a plurality of structure-weakening elements configured as open recesses in the material and/or as closed recesses in the material (Fig. 3).
Regarding claim 13, Boden discloses abrasive article (paragraph 0081) comprising: a plurality of shaped ceramic abrasive particles, each of which comprises: at least three faces, of which at least two faces form a common edge on which at least one corner common to the at least three faces is located; and at least one structure-weakening element (paragraph 0076 and Fig. 3).
Regarding claim 18, Boden discloses wherein the abrasive particle is based on alpha-Al2O3 (alpha alumina, paragraph 0078).
Regarding claim 19, Boden discloses wherein the at least one structure-weakening element is formed as a void in the material of the abrasive particle (paragraph 0076 and Fig. 3).

Claims 1-4, 6, 8-9, 12-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (US20160362589).
Regarding claim 1, Bauer discloses a shaped ceramic abrasive particle (abstract) comprising: at least three faces, of which at least two faces form a common edge on which at least one corner common to the at least three faces is located (Figs. 14-19); and at least one structure-weakening element (Figs. 14-19).
Regarding claim 2, Bauer discloses wherein the at least one structure-weakening element is formed of an open recess in material of the abrasive particle (Figs. 14 and 16A).
Regarding claim 3, Bauer discloses wherein the at least one structure-weakening element is located eccentrically to a center of gravity of the abrasive particle (Figs. 14 and 16A).
Regarding claim 4, Bauer discloses wherein the at least one structure-weakening element is configured as the open recess in the material and is located on one of the at least three faces (Figs. 14 and 16A).
Regarding claim 6, Bauer discloses wherein the at least one structure-weakening element includes a plurality of structure-weakening elements configured as open recesses in the material (Fig. 18).
Regarding claim 8, Bauer discloses wherein the at least one structure-weakening element is configured as at least one of a material projection and a material overhang at the at least one edge and/or at the at least one corner of the abrasive particle (Fig. 19A).
Regarding claim 9, Bauer discloses wherein the at least one of the material projection and the material overhang extends along at least 10% of a length of the at least one edge (Fig. 19A).
Regarding claim 12, Bauer discloses wherein the at least one of the material projection and the material overhang defines an angle falls in the range from 10o to 90 o with at least one of the at least three faces (Fig. 19A).
Regarding claim 13, Bauer discloses abrasive article (paragraph 0295) comprising: a plurality of shaped ceramic abrasive particles, each of which comprises: at least three faces, of which at least two faces form a common edge on which at least one corner common to the at least three faces is located (paragraph 0298, and Figs. 5 and 14-19); and at least one structure-weakening element (Figs. 14-19).
Regarding claim 14, Bauer discloses a total number of abrasive particles, which includes the plurality of ceramic abrasive particles, wherein the plurality of shaped ceramic abrasive particles comprises at least 5% of the total number of abrasive particles (paragraph 0298 and Fig. 5A).
Regarding claim 18, Bauer discloses wherein the abrasive particle is based on alpha-Al2O3 (alpha alumina, paragraph 0096).
Regarding claim 19, Bauer discloses wherein the at least one structure-weakening element is formed as a crater in the material of the abrasive particle (Fig. 18D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being obvious over Bauer et al. (US20160362589) as applied to claim 2 above.
Regarding claim 7, Bauer discloses wherein the at least one structure-weakening element has an essentially convexly curved shape having a radius of curvature of from 10 m to 1500 m (paragraph 0225 and Fig. 14), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 20, Bauer discloses wherein the at least one structure-weakening element has a spherical, ball-like shape having a radius of curvature of from 10 m to 1500 m (paragraph 0225 and Fig. 14), which encompasses the range recited in the instant claim.
Claims 10-11 are rejected under 35 U.S.C. 103 as being obvious over Bauer et al. (US20160362589) as applied to claim 8 above.
Regarding claim 10, Bauer is silent about wherein the at least one of the material projection and the material overhang has a thickness of from about 10 m to 100 m.  However, Bauer discloses that a shaped abrasive particle has an average particle size in the range from 100 m to 5000 m (paragraph 0120). Based on the relative dimension shown in Fig. 19A, the at least one of the material projection and the material overhang in the abrasive particle of Bauer is likely to have a thickness falls in a range overlapping with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  In addition, changes in size or proportion is not sufficient to patentably distinguish over the prior art.  See MPEP 2144.04 IV.
Regarding claim 11, Bauer is silent about wherein the at least one of the material projection and the material overhang extends for a distance of at least 20 pm beyond the at least one edge.  However, Bauer discloses that a shaped abrasive particle has an average particle size in the range from 100 m to 5000 m (paragraph 0120). Based on the relative dimension shown in Fig. 19A, the at least one of the material projection and the material overhang of Bauer is likely to extends for a distance beyond the at least one edge falling in a range overlapping with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  In addition, changes in size or proportion is not sufficient to patentably distinguish over the prior art.  See MPEP 2144.04 IV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713